                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                               WILKES-BARRE DIVISION
 In Re:
       DOMINIQUE DUBUISSON                            Chapter 13
           Debtor(s)
       WEBSTER BANK N.A.                              Case Number: 18-04026-HVW
           Movant
       v.
       DOMINIQUE DUBUISSON
           Debtor(s)
       DJAMENFULD DUBUISSON
            Co-Debtor
       CHARLES J DEHART, III (TRUSTEE)
            Trustee
           Respondent(s)

 Motion of Webster Bank N.A. For Relief from the Automatic Stay under 11 U.S.C. §362(d) (and
11 USC §1301) With Respect to Property: 3005 ALLEGHENY DRIVE A/K/A 3005 CLUBHOUSE DRIVE,
             F/K/A LOT 58 VISTA DRIVE, EFFORT, PA 18330, BLAKESLEE, PA 18610

        Webster Bank N.A., through its Counsel, Stern & Eisenberg PC, respectfully requests the Court
grant its Motion for Relief and in support thereof respectfully represents as follows:

   1. Movant is Webster Bank N.A. (hereafter referred to as “Movant”).

   2. Debtor(s), Dominique Dubuisson (hereinafter, “Debtor(s)”), is/are, upon information and belief,
      adult individual(s) whose last-known address is 3005 Allegheny Drive a/k/a 3005 Clubhouse
      Drive, F/K/A Lot 58 Vista Drive, Effort, PA 18330, Blakeslee, PA 18610.

   3. On July 21, 2005, Djamenfuld Dubuisson and Dominique Dubuisson and Dominique
      Dubuisson, executed and delivered a Note in the principal sum of $238,180.00 to Webster
      Bank, National Association. A copy of the Note is attached as Exhibit “A” and is hereby
      incorporated by reference.

   4. As security for the repayment of the Note, Djamenfuld Dubuisson and Dominique Dubuisson
      and Dominique Dubuisson, executed and delivered a Mortgage to Webster Bank National
      Association. The Mortgage was duly recorded in the Office of the Recorder of Deeds in and for
      Monroe County on September 26, 2005 in Book 2241. A copy of the Mortgage is attached as
      Exhibit “B” and is hereby incorporated by reference.

   5. The Mortgage encumbers Debtor’s real property located at 3005 Allegheny Drive a/k/a 3005
      Clubhouse Drive, F/K/A Lot 58 Vista Drive, Effort, PA 18330, Blakeslee, PA 18610.

   6. Debtor(s) filed the instant Chapter 13 Bankruptcy on September 25, 2018 and, as a result, any
      state court proceedings were stayed.

   7. It is believed and therefore averred that Debtor(s) filed the instant bankruptcy as an additional



  Case 5:18-bk-04026-HWV          Doc 59 Filed 04/09/21 Entered 04/09/21 13:27:21                Desc
                                  Main Document    Page 1 of 2
       delay in order to prevent Movant from proceeding with the state court proceedings or otherwise
       institute proceedings as allowed under the Mortgage.

   8. Debtor’s mortgage loan is in default and is currently due for the July 1, 2020 payment and each
      subsequent payment through the date of the motion. Debtor(s) has/have failed to make the
      following post-petition payments to Movant:

                          POST-PETITION PAYMENTS IN DEFAULT
        Monthly Payments in Default            03/01/2020 to 04/01/2021
        Monthly payments ($1,363.94 x 14)                    $19,095.16
        Suspense Balance:                                    ($638.65)
        Total Amounts Due as of April 9, 2021:               $19,095.16

   9. In addition, Movant has incurred counsel fees and costs in association with Debtor's default and
      this motion.

   10. As a result of the Debtor's default and failure to make payments or to otherwise adequately
       provide for Movant in the bankruptcy filing, Movant is not adequately protected and is entitled
       to relief.

   11. Further, the Debtor's Schedule D indicates a valuation of the property in the amount of
       $160,000.00, with Movant's first lien against the property in the amount of $329,180.77.
       Accordingly, there is no equity in the Property and the property is not necessary for an effective
       reorganization. A copy of the Debtor's Schedule D is attached as Exhibit “C” and incorporated
       herein by reference.

   12. To the extent the Court does not find that relief is appropriate, then Movant requests that the
       stay be conditioned such that in the event the Debtor(s) fall(s) behind on post-petition payments
       or trustee payments that Movant may receive relief upon default by the Debtor(s) of the terms
       of the conditional order.

   13. Movant requests that the stay of Bankruptcy Rule 4001(a)(3) be waived.

       WHEREFORE, Movant, Webster Bank N.A., respectfully requests this Court to grant the
appropriate relief under 11 U.S.C. §362 (and 11 USC §1301) from the automatic stay as set forth in the
proposed order together with waiver of Bankruptcy Rule 4001(a)(3).

                                                   Respectfully Submitted:
                                                    Stern & Eisenberg, PC
                                                   By: /s/ Daniel P. Jones
                                                   Daniel P. Jones, Esq.,
                                                   Bar Number: 321876
Date: April 9, 2021                                Email: djones@sterneisenberg.com




  Case 5:18-bk-04026-HWV          Doc 59 Filed 04/09/21 Entered 04/09/21 13:27:21               Desc
                                  Main Document    Page 2 of 2
